Opinión concurrente del


Juez Asociado Sr. Sulzbacher.

El Sr. Juez Hernández, anunció la sentencia confirma-toria.- Yo estoy de acuerdo con el resultado y con las con-clusiones. Pero yo encuentro además otras razones para estar conforme con dicha sentencia, y creo muy conveniente manifestarlas. Con este fin repetiré brevemente los hechos del pleito.
Es el presente un recurso de apelación, interpuesto por el *234Tesorero de Puerto Rico contra la sentencia dictada por el Tribunal de Distrito de San Juan, .en el pleito promovido por Don Luis Chevremont y otros, contra el Tesorero de Puerto Rico, para recuperar ciertas sumas de dinero pagadas por ellos, respectivamente, á la Diputación Provincial, por va-rios billetes de loterías. Se falló el pleito por dicho Tribunal de Distrito, sobre la base de los hechos, según constaban en la demanda y en la contestación. Estos hechos son sus-tancialmente como sigue: En el año de 1876, el Gobierno de España autorizó á la Diputación Provincial de Puerto Rico, para sostener un sistema de lotería, y éste se estable-ció en el año de 1877. Bajo dicho sistema, el 25 por ciento de las entradas procedentes de la venta de billetes de lote-ría, pertenecía á dicha Diputación Provincial, como benefi-cios y ganancias, y el resto, de 75 por ciento, había de re-partirse entre los tenedores de los billetes premiados'; y los billetes se vendieron, por la Diputación Provincial, á razón de dos pesos cuarenta y dos centavos cada uno. Cierto sorteo debía haberse efectuado el 29 de Mayo de 1898; pero á causa de la guerra con los Estados Unidos, no fué posible vender suficiente número de billetes, y se aplazó el sorteo hasta el mes de Julio de 1898. La Diputación Provincial, con motivo de encontrarse muy necesitada de fondos, or-denó que se efectuase un nuevo sorteo el día 5 de Agosto, reduciendo la venta de billetes de treinta mil á diez mil. A causa de la ocupación de la isla por las tropas America-nas, no se efectuaron ni uno ni otro de dichos sorteos, siendo los demandantes tenedores de billetes vendidos para dichos sorteos. Por la Orden General No. 17 de 19 de No-viembre de 1898, quedó disuelta y abolida la Diputación Provincial, y por la Orden General No. 84, de 18 de Abril de 1900, se nombró una comisión para que recibiera, exa-minara y resolviera todas las reclamaciones contra la extin-guida Diputación. Los demandantes presentaron oportu-namente sus reclamaciones ante dicha Comisión que las rechazó. De conformidad con la ley, los reclamantes pro-*236movieron ante el Tribunal de Distrito de San Juan, un pleito eontencioso-administrativo, cuyo pleito fué dirigido contra la Administración ó el Tesorero. El Tribunal de Distrito dictó sentencia á favor de los demandantes, y contra el Tesorero de Puerto Rico, contra cuya senten-cia este último apela ante este Tribunal. Ninguna de las partes ha presentado ante este Tribunal escrito de ale-gaciones, y sólo en el acto de la vista han expuesto oralmente lo que les ha parecido conducente á la de-fensa de sus derechos. La demanda y la contestación contienen alegaciones y principios de derecho, que las partes consideran como aplicables en apoyo de sus pretensiones. Las partes convienen en que, en virtud del párrafo 6 de la Orden General número 84, el Tribunal de Distrito tiene competencia sobre la controversia por el procedimiento con-tencioso-administrativo. El demandante funda su derecho de entablar la demanda, en los artículos 1091 y 1124 del Código Civil, sosteniendo, según parece, que la venta de billetes fué un contrato entre la Diputación Provincial y los tenedores de billetes de lotería, y afirmando que en virtud de dicha sección 6 de la Orden General número 84, existe á favor de los demandantes un derecho ó motivo para proce-der contra el demandado ó sea el Tesorero. El demandado afirma que la lotería es una institución que está prohibida por las leyes actualmente vigentes; que el tenedor de un billete de lotería es un jugador que expone su dinero al azar de la fortuna; que las leyes de España no previenen qué re-curso especial debería tener el tenedor de un billete de'lote-ría, si el sorteo no hubiese podido efectuarse. Que se ven-dían los billetes en la Isla y en el extrangero á un precio más alto que el que había pagado el primer comprador; pero que los billetes de lotería eran un artículo .de comerció, y que una vez emitidos por la Diputación Provincial ésta no tenía más que ver con los mismos. Que es evidente que la Diputación Provincial, no tenía que reembolsar al tenedor de los billetes de lotería, el precio de compra de dichos bille-*238tes, y que esto nunca se había supuesto; y que, aún admi-tiendo que la Diputación Provincial hubiera tenido que restituir el precio de compra de los billetes, si con motivo de guerra ó fuerza mayor no hubieran podido efectuarse los sorteos, no debía haber en ningún caso responsabilidad por parte del Tesorero de Puerto Rico. Nos encontramos por lo tanto frente á tres problemas que resolver: Primero ¿ Era legal la lotería en Puerto Rico, en la época de la venta de los billetes? Segundo ¿.Cuándo los billetes habían sido legal-mente adquiridos, qué recursos tenían los tenedores de bille-tes para hacer valer sus derechos contra la Diputación Provincial, en el caso de que no se efectuaran los sorteos?; y Tercero ¿Si la Diputación Provincial era responsable para con los tenedores de billetes, existe actualmente responsabi-lidad alguna por parte del Tesorero de Puerto Rico? En Ios-Estados Unidos, durante muchos años, se han considerado las loterías como un mal en detrimento de la sociedad; y ya en el año 1850, el Tribunal Supremo de los Estados Unidos expresó sus ideas sobre esta materia en los términos siguientes:
“Este Tribunal Lace muchos años, tuvo ocasión de decir que las formas ordinarias de juego eran comparativamente inocentes, al compararlas con la corrupción de loterías tan generalizada; que las primeras estaban limitadas á algunas personas y lugares, en tanto que las últimas'invadían toda la comu-nidad,. entrando en cada habitación, alcanzando á todas las clases, robando los jornales duramente ganados por los pobres, y saqueando á los ignorantes y cándidos”.
Phalen contra Virginia 49 E. E. U. U. 8. How 163.
Sin embargo, en la misma época, más ó menos, cuando el Gobierno de España autorizó á la Diputación Provincial de Puerto Rico, para establecer un sistema de lotería, la Consti-tución de Kentucky permitió juegos de loterías en aquel Es-tado. Cuando la Legislatura más tarde promulgó una ley prohibitoria contra la lotería, los propietarios de la lotería acudieron á los Tribunales,- y se llevó el pleito ante el Tribunal de Apelaciones de dicho Estado;. y allí nos encontra-mos con las siguientes expresiones :
“ Por lo tanto, aunque la legislatura tiene el poder de revocar la concesión *240de un privilegio de lotería, cuando no hayan resultado derechos de su conce-sión, y aunque las loterías tengan una tendencia desmoralizadora, y ejerzan una influencia muy perniciosa sobre las clases ignorantes y crédulas de la comunidad, y por esta razón hayan sido denunciadas casi universalmente por el poder legislativo en los diferentes Estados de la Unión: sin embargo, si se han adquirido derechos ó incurrido en responsabilidades, fundados en la bue-na fé que se tenía en el privilegio conferido por la concesión, sería manifies-tamente injusto el permitir que tales derechos fuesen destruidos por una revocación Legislativa del privilegio. Por lo tanto, si bajo la presente con-cesión, se han adquirido cualesquiera derechos antes de la promulgación de la ley que los revoca, entonces deberá considerarse la citada ley como incons-titucional ó ineficaz, por lo menos, en cuanto á lo concerniente á dichos derechos”.
Estas conclusiones fueron sancionadas por el Tribunal Supremo de los Estados Unidos, en el pleito de Douglass contra Kentucky, 168 Estados Unidos 499.
Más tarde, cuando el mismo Estado, por su constitución, prohibió la lotería, el propietario de ésta reclamó derechos que estimaba haber adquirido, y el mismo Tribunal falló en contra del querellante en los términos siguientes:
“ Por lo tanto, cualquiera persona que acepte un privilegio de lotería, lo hace en la tácita inteligencia de que el pueblo, en su carácter soberano y por sus Autoridades debidamente constituidas, puede revocarlo en cualquiera época, cuando lo exigiere el bien público, sea que se pague ó nó, por dicho privilegio. Todo lo que una persona puede obtener por tal privilegio es la suspensión de ciertos derechos gubernamentales á su favor, cuya suspensión está sujeta á ser retirada á voluntad del Gobierno. Dicha persona, en cuanto al efecto legal, no tiene nada más que el permiso de disfrutar el privilegio bajo las condiciones expresadas, por el período de tiempo especificado, á menos que sea derogada con anterioridad, por el poder soberano del Estado. Es un permiso que es válido contra las leyes vigentes, pero que está sujeto á futura inspección legislativa y constitucional, y á ser revocado.”
Douglass contra Kentucky (Supra.)
Pero con respecto á derechos adquiridos por un acreedor, contra el propietario de la lotería, encontramos en la misma decisión una doctrina muy diferente, y como emana del Tribunal más alto, debe aceptarse dicha doctrina hoy, como ley vigente en el país.
“ Todos los derechos adquiridos sobre la base de la buena fé de una con-*242cesión, de lotería, deben considerarse como adquiridos con sujeción al poder del Estado, hasta el punto que acaba de indicarse; sin embargo, los derechos que bajo tal concesión se hayan adquirido, conforme á la ley, tal como ésta fue, cuando dichos derechos fueron adquiridos en la forma indicada, y cuyos derechos se pueden ejercer y disfrutar sin ocuparse en empresas de loterías que están prohibidaspór el Estado, no son, por supuesto, afectados y no po-dían serlo, por la revocación de tal concesión. ”
Douglass contra Kentucky (Supra) Estado contra Mississipi, 191, E. E. U. U.
También leemos en la Enciclopedia de Leyes:
“En una época no muy remota, las loterías fueron toleradas y usadas por los Gobiernos de los Estados, como medios para obtener rentas para fines gubernamentales, caritativos y de educación.”
“ Posteriormente, se han promulgado leyes que declaran ilegal la compra y venta de billetes de lotería, prohibiendo el uso del correo para fines de lotería, y tratando la lotería, cuando menos tan desfavorablemente como cual-quiera otra clase de contratos de juego. ”
“En la mayor parte de los Estados liay disposiciones legales que prohíben las loterías y también, en algunos casos, la venta de billetes de lotería. En Inglaterra, Canadá, y en todos los Estados de losEstados Unidos, con una excepción, las loterías están prohibidas porla ley. ”
Pero siempre que las loterías estaban sancionadas en los diferentes Estados, eran consideradas como transacciones le-gales al extremo que, en el Estado de Delaware, la venta de billetes de lotería, sin licencia, era una falta punible.
Por consiguiente vemos que, en tiempos pasados, el Pueblo de los Estados Unidos estaba tan ansioso de buscar su fortuna medianté esta maquinación de riesgo y azar, como lo estababa el Continente Oriental; y las loterías no eran restringidas ni reprimidas, hasta que el Congreso de los Es-tados Unidos prohibió el envío de billetes de loterías por el •correo, declarando que tal envío constituía un delito.
No existe ley alguna por la cual el Gobierno de España, ■con anterioridad al Tratado de Paz celebrado entre los Es-tados Unidos y el Reino de España, haya tomado medida .alguna para suprimir la lotería en Puerto Rico. Podemos, por lo tanto, resolver el primer problema afirmativamente; á saber: que en Puerto Rico la lotería era una transacción *244legal en la época en que los billetes de lotería de que se trata, fueron vendidos; y que tenían el carácter de billetes de lotería corrientes, válidos en manos del tenedor. Nues-tra opinión en este respecto está especialmente definida y afirmada por la manifestación del Honorable Fiscal, repre-sentante del Tesorero de. Puerto Rico “ de que los billetes de lotería eran artículos de comercio”, lo cual quiere decir que eran negociables. Un documento negociable, según las le-yes de España y las de los Estados Unidos, implica que fuó obtenido por valor recibido, y crea una responsabilidad por parte del otorgante para con el tenedor. • Se hubiera podido presentar ante, el Tribunal sentenciador una alegación ne-gando lo anteriormente expuesto; pero los autos no revelan que se haya sostenido, en forma alguna, semejante preten-sión. El segundo.problema es “ ¿qué recurso 6 medio tenía el tenedor de un billete para hacer valer sus derechos contra la Diputación Provincial en el caso de que no se efectuaran los sor-teos?'” El demandante sostiene que, en virtud de la com-pra de billetes de lotería, existió entre la Diputación Provincial y el tenedor del billete un contrato, y este contrato debe haher sido el de que, por causa del pago del valor del billete, la Diputación Provincial convino en efectuar un sorteo, reteniendo veinticinco por ciento del producto de la venta de los billetes como beneficios y ganancias y dar así al tenedor del billete una oportunidad para perder su dinero, pero también para ganar una suma más ó menos gran-de, y aún un capital. La transacción debía por lo tanto considerarse como un legítimo juego de dinero, contrato aleatorio ó apuesta, y aún como un contrato de juego sancio-nado por la Suprema Autoridad. Los demandantes hacen referencia á los artículos 1091, y 1124 del Código Civil, que son los siguientes:
“Artículo 1091. — Las obligaciones que nacen de los contratos tienen fuer-za de ley entre las partes contratantes, y deben cumplirse al tenor do los mismos ”.
“Artículo 1124. — La facultad de resolver las obligaciones, se entiende *246implícita en. las recíprocas, para el caso de que uno de los obligados no cum-pliere lo que le incumbe”.
“El peijudicado podrá escoger entre exigir el cumplimiento ó la resolución de la obligación con el resarcimiento de daños y abonos de intereses en ambos casos; también podrá pedir la resolución aún después de liaber optado por el cumplimiento, cuando este resultare imposible”.
“ El Tribunal decretará la resolución que se reclame, á no haber causas justificadas que le autorice para señalar plazos”.
Siempre nos inclinamos á aducir las doctrinas de la juris-prudencia de los Estados Unidos, cuando son aplicables, á los problemas judiciales en los tribunales de esta Isla, consi-derando las mismas más progresivas y como una evolución del sistema antiguo. En la época en que las loterías y los contratos de juego eran tolerados en los diferentes Estados de la Uuión cuyas loterías y contratos los Tribunales estaban obligados á respetar se podía invocar el auxilio judicial para obligar á las partes al cumplimiento de los mismos. Bajo el derecho común, que es el origen y fuente de las leyes de los Estados Unidos, los contratos de juego estaban reconocidos, y encontramos en la Enciclopedia de Leyes, lo siguiente;
“Según, la ley común, las partes de los contratos de juegos sancionados por la Ley, podían hacerlos cumplir forzadamente, del mismo modo que cuales-quiera otros contratos ”.
“Según la Ley Común, los contratos de juego, cuando eran justos y libres de engaño, fueron considerados por los Tribunales como válidos, sin distin-ción”.
CONTRADICCIONES DE LAS LEYES.
“ Se sostiene, por lo tanto, que si la lotería es legal en el Estado en que se efectúa la venta de los billetes, dicha venta, ó los asuntos relacionados con la propiedad de tales billetes, dará lugar á una demanda aún en los Estados en que las loterías están prohibidas, aunque el vendedor supo que los billetes fueron usados con infracción de la terminante ley de otro Estado. Jameson contra Gregory, 4 Met. (Ky.) 363. Me Vight contra Biesecker, 13 Pa. St. 328”.
“Ley de equidad que obliga al Director de una lotería á adjudicar los premios á las personas que tengan derecho á los mismos. Macgimpsey contra Booker, 5 Yerg. (Tenn.) 139”.
“ Un error en el sorteo de la lotería es fatal, y la equidad exigirá que se efectúe un nuevo sorteo. Madison contra Vaughan, 5 Call (Va.) 562”.
*248En uno de los Estados de la Unión en que apuestas sobre carreras de caballo eran legales, el Tribunal Supremo de aquel Estado declaró:
“ Una parte podrá entablar demanda contra otra, por haber dejado de cum-plir con todas las estipulaciones del contrato ; como en el caso en que dos personas convienen en hacer correr sus caballos y hacen sus apuestas, habrá lugar á una demanda con motivo del pagaré dado en prenda por si no se rea-lizare la carrera. Crump contra Secrest, 9 Texas 260”.
No sería así, si tales contratos ó convenios fuesen prohibi-dos por la ley: porque entonces no podrían invocarse los Tribunales de Justicia, y las partes se quedarían en la situa-ción en que se hubieran colocado por su propia culpa. Es por tanto, evidente que aún en los Estados Unidos, á falta de una ley en sentido contrario, la parte hubiera podido re-cuperar su dinero, por medio de una demanda entablada con motivo de la rescisión ó el incumplimiento de un contrato, ó por dinero obtenido y recibido. Pero debemos primera-mente considerar el. presente caso de acuerdo con las leyes en vigor en Puerto Rico al venderse los billetes ó cuando la Diputación Provincial fué abolida. La Diputación Provincial no cumplió su contrato; no verificó sorteos, y de acuerdo con los artículos del Código Civil arriba citados, era respon-sable de los daños que los demandantes hubieran podido reclamar durante el Gobierno Español ante la jurisdicción competente. El montante de los daños y perjuicios no po-día ser otro que el dinero pagado por los billetes con sus in-tereses. Llegamos ahora al tercer punto. “¿Es el Tesorero de Puerto Rico en manera alguna responsable al tenedor de billetes de loterías”? El Honorable Fiscal, en representación del Tesorero niega que exista responsabilidad alguna, pero no ha dado razones para su negativa, ni ha citado ninguna ley ni principio alguno de jurisprudencia, mientras que los de-mandantes reclaman un derecho, de acuerdo con dichas Or-denes Generales, las cuales en virtud de una Ley del Con-greso de los Estados Unidos, aprobada en Abril 12 de 1900, vinieron á ser leyes de Puerto Rico por nuevo decreto y *250están hoy en toda su fuerza y vigor. La sección 8- de dicha Ley.del Congreso conocida como “la Ley Foraker” dice lo siguiente:
“Sección 8. Que las leyes y ordenanzas de Puerto Rico actualmente en vigor, continuarán vigentes, excepto en los casos en que sean alteradas, en-mendadas ó modificadas por la presente; ó hayan sido alteradas ó modifica-das por órdenes militares y decretos vigentes cuando esta Ley entre á regir, y en todo aquello en que las mismas no resulten incompatibles ó en conflicto con las leyes estatutarias de los Estados Unidos no inaplicables localmente, ó con las presentes disposiciones, hasta que sean alteradas, enmendadas ó re-vocadas por la autoridad legislativa creada por la presente para Puerto Rico, ó por una Ley del Congreso de los Estados Unidos.
Nos encontramos con que al ocupar la Isla el Ejército Americano, existía en Puerto Rico una institución que se conocía bajo el nombre de “Diputación Provincial”. Dicha institución era una corporación, una entidad adminis-trativa, distinta de la administración general que repre-senta al Gobierno Real de España. Según nos informa la citada Orden General No. 84 dicha Corporación poseía un número de edificios, tierras y bienes muebles. Tenía su Tesorero, pagaba sus gastos y recaudaba sus rentas. Era independiente del Gobierno General, en cuyo respecto po-dría compararse con un Gobierno Municipal de la actuali-dad ó como ún Condado de los Estados Unidos el cual está dirigido por sus propios funcionarios, tiene su tesoro y dicta su Reglamento siempre que los mismos no se opongan á las leyes generales del País. .Esta “Diputación Provincial”, esta Corporación estaba autorizada por el Gobierno Real de España para el sostenimiento de un sistema de Lotería. El Gobierno Militar, en virtud de una orden No. 17 del 29 de Noviembre de 1898, hizo cesar y disolvió la Diputación Provincial, dividiendo sus propiedades y fondos entre otros funcionarios y departamentos creados por dicha Orden General. El Secretario de Hacienda, el Tesorero, se encargó del activo y pasivo y de recaudar todas sus acreencias y li-quidar sus deudas. Se creó una comisión de acuerdo con dicha Orden General, para fijar el activo y pasivo de la Di*252putación Provincial, recibir toda su propiedad y distribuir la misma entre los varios departamentos. Dicha Orden es la siguiente:
■ “I. La Corporación conocida con el nombre de “Diputación Provincial” queda suprimida desde esta fecha y cesa en sus funciones, por considerarla completamente innecesaria é incompatible con la actual administración pú-blica. Las responsabilidades así como las atribuciones hasta ahora corres-pondientes á dicho centro, serán repartidas y asignadas de la manera signiente:
II. El Secretario de Gobernación se hará cargo de todos los asuntos re-lativos á instituciones de beneficencia, sanidad y exámen de cuentas, que es-taban antes encomendados á la “Diputación Provincial.”
III. Al Secretario de Fomento pasarán todos los asuntos pertenecientes á Obras Públicas é Instrucción, que estaban á cargo de la “Diputación Provincial.”
IV. El Secretario de Hacienda se hará cargo del activo y pasivo de la “Diputación Provincial,” recaudación de todos sus créditos y liquidación de todas sus deudas.
V. Se crea una comisión compuesta de . cuya obligación será cerciorarse del activo y pasivo de la “Diputación Provincial,” recibir todas sus propiedades y distribuir las mismas entre los dis-tintos departamentos del Gobierno, de la manera antes mencionada. La comisión se reunirá por citación del Presidente.”
La división de la propiedad de la extinguida Diputación Provincial no parecía encontrar obstrucción ú obstáculo, pero como era natural, se desarrollaban cuestiones enojosas y controversias en el arreglo de su activo y pasivo. Por esta razón al parecer el Gobierno Militar dictó la Orden General No. 84 de fecha 18 de Abril de 1900, adicional y posterior á la anterior, y cuya orden fué una medida mesu-rada y prudente para satisfacer todos los incidentes. Dicha Orden creó también otra comisión para “recibir, oir y decidir todas las reclamaciones de la extinguida Diputación Provincial.’'1 Dicha Orden General contiene una sábia disposición en la índole de un estatuto de prescripción, excluyendo, toda reclamación no presentada dentro de seis meses. Dicha comisión tenía autoridad para aprobar ó impugnar cualquiera reclamación que se presentase, pero no siendo de *254un carácter judicial su resolución no era definitiva, y cuan-do alguna reclamación era impugnada, se trasmitía á la Corte de Distrito para su adjudicación de acuerdo con dicho procedimiento de lo contencioso-administrativo.
El articulo III de la Orden General No. 84 es como-sigue:-
“III. Constituyese por la presente una Comisión compuesta de los Sres Eafael Nieto Abeillé, J. H. Hollander y J. R. Garrison para recibir, oir y resolver todas las reclamaciones contra la extinguida Diputación Provincial, ú originadas en contrato con ella, que se presenten á dicha Comisión dentro de seis meses á partir de la fecha do esta Orden. Toda reclamación que no se presentare dentro del término señalado se declarará para siempre caducada.
Y el artículo VI de la misma dice:
“VI. En caso de que una adjudicación dictada por la Comisión fuere desa-probada por el Gobernador, ó el dictamen de la Comisión no resultare unánime, ó el interesado se resistiere á aceptar el fallo de la Comisión, el certificado de dicho fallo, acompañado de la reclamación y pruebas en que se apoya, como también todos los documentos relacionados con la misma, se remitirán por el Gobernador á la Corte de Distrito de' San Juan con las observaciones que dicha autoridad tuviere por conveniente someter sobre el particular; seguida-mente el Tribunal á instancia de cualquiera de las partes, procederá á consi-derar y resolver la reclamación por lo contencioso-administrativo, y si el fallo resultare á favor del acreedor, copia certificada del mismo se remitirá al Contador General, por conducto del Gobernador, para su liquidación y pago por el Tesorero, en la forma ya indicada.”
Una mayoría de la Comisión impugnó las reclamaciones aquí controvertidas, y de acuerdo con los métodos y proce-dimientos establecidos -por dicha Orden General y la ley en vigor en Puerto Rico, el presente caso llegó á esta Corte.
Para llegar á una decisión justa y razonable del litigio, hemos citado varias decisiones de los Tribunales más altos de los Estados Unidos, y la forma en que han sido mirados y juzgados casos de lotería, y aún juegos de azar y otros si-milares. Hemos también tratado de citar las conclusiones de las cortes en tales contratos, las épocas -y lugares, cuando y donde dichos incidentes y transacciones se consideraban legales. Observamos que las cortes muy á pesar suyo, deci-dieron á favor de los demandantes, pero aquellas tienen el deber de aplicar la ley tal como está escrita, “dura lex sed lex”. *256Las cortes no pueden legislar. Estas funciones pertenecen al ramo legislativo del Gobierno para derogar estatutos de-testables lo cual se ha llevado á cabo en casi todos los Esta-dos de la Unión.
En los casos mencionados, en los que los dueños de lote-rías eran los demandantes, se respetaron siempre los privi-legios y derechos adquiridos, mientras el sistema de lotería estaba en vigor pero una vez derogado ó prohibido no se reconocían derechos adquiridos en lo que respecta al dueño de la lotería solamente. Pero aquí no se había derogado ni pro-hibido la lotería, sinó que el dueño de la misma, la Diputa-ción Provincial, esta corporación ó institución, que estaba legalmente autorizada por el Gobierno Real de España para conducir el juego de lotería, fué disuelta. Este pleito, sin embargo, no se instituye por el dueño de la lotería, sino por el tenedor de billetes de lotería. No encontramos jurispru-dencia de un tenedor de billetes contra el dueño de una lotería, pero si encontramos precedentes de demandantes contra el dueño de la lotería y también decisiones dictadas en los Estados Unidos, en contratos de juego, que considero aplicables al presente caso. Nos dice el Honorable Fiscal, como un fundamento de derecho, que la lotería es ion juego de azar. Estoy de acuerdo con él, pero esta clase de juego de azar, era de la índole de un contrato aleatorio, sancionado y autorizado por la autoridad suprema. Ante las cortes de los Estados Unidos, una persona bajo estas condiciones, hubiera podido recobrar su dinero invertido ó pagado en un contrato de juego de azar aún cuando por alguna circunstancia el juego no hubiese tenido efecto, y como la lotería era legal de acuerdo con las leyes de España, una persona hubiera po-dido hacer valer sus derechos en un procedimiento de resci-sión ó violación de contrato.” En virtud de la Orden General número 17, los distintos departamentos se convirtieron en los sustitutos ó quizás los’sucesores de la Diputación Provincial. Recibieron su propiedad, muebles é inmuebles, y se asignaron al Tesorero los deberes de “hacerse cargo del *258activo y pasivo de la “Diputación Provincial1’ recaudación de todos sus créditos y liquidación de todas sus deudasv. Nose violaría ninguna disposición del tratado entre los Estados Unidos y el Reino de España al ratificar la sentencia de la Corte de Distrito. No es este un pleito contra el Gobierno de los Estados Unidos, sino simplemente una acción contra un ramo ó departamento del Gobierno Insular, el Tesorero, en la forma autorizada por dichas Ordenes Generales. Si las recla-maciones de los demandantes en este pleito hubieran podido considerarse de tal índole que el Gobierno Militar pudiera, fun-dándose en la ley ó en la justicia, haber puesto un obstáculo para que se admitieran y prosperaran, es un punto que no ne-cesitamos discutir en vista del hecho de que no se hizo: antes al contrario, de acuerdo con dichas Ordenes Militares se per-mitió y concedió á los demandantes el mismo derecho y recurso contra el Tesorero que tenían ó podrían haber tenido contra la Diputación Provincial, si no hubiera sido abolida; y hemos demostrado que tal derecho y recurso existió contra la Dipu-tación Provincial, por el dinero que recibió á consecuencia de la promesa de verificar sorteos. El Gobierno de los Es-tados Unidos, en virtud del tratado, se convirtió en el due-ño de toda la propiedad y derechos del Gobierno de España en Puerto Rico, pero no adquirió título ni propiedad en nada de lo que pertenecía á la Diputación Provincial. Este hecho está demostrado claramente por las disposiciones de las Órdenes Militares Generales nombrando una comisión para recibir y distribuir dicha propiedad entre los varios departamentos insulares creados por dichas Órdenes. Esta .aserción está evidenciada por la circunstancia adicional, inequívoca y notoria y de la cual este Tribunal puede y debe-tomar conocimiento .judicial, que existen aun en la actualidad reclamaciones de propiedad y derechos que el Gobierno Insular reclama en contra del Gobierno Nacional. La Corte Suprema de los Estados decidió en el caso de Leitensdorfer vs. Webb, 20th Nov. 176, como sigue:
“Es un principio reconocido de la Ley Internacional que los habitantes *260de un territorio conquistado cambian su fidelidad y cesan en sus relaciones con su anterior soberano ; pero las relaciones entre ellos mismos y sus dere-chos de propiedad que no les hayan sido quitados permanecen en la misma forma que antes. ”
El Gobirno de los Estados Unidos, ó sea el conquistador, no quitó este derecho de propiedad, esta causa de acción, por el dinero adeudado por la Diputación Provincial á los demandantes, sino por el contrario, el Gobierno Militar, el req>resentavte de los Estados Unidos, fué el que dejó estas re-clamaciones para ser decididas por medio de investigación y adjudicación. Hubiera sido una violación del principio “de la ley de las naciones según ha quedado establecido por las autoridades más altas,” y aplicable al presente caso, el pri-var á los demandantes de sus derechos adquiridos contra la Diputación Provincial, y en la actualidad contra el Teso-rero quien recibió el activo y se encargó del pago de todas las deudas. Teniendo en cuenta la índole de la Diputación Provincial, el presente litigio es de la misma naturaleza que si ocurriera entre dos ciudadanos y éstos no pueden ser las-timados en sus derechos. La teoría de que los demandantes tendrían que seguir la pista del dinero que ellos pagaron de buena fé por los billetes de lotería, de acuerdo con la autoridad de la ley, hasta las mismas arcas de la Diputación Provincial, serían en extremo extravagante. Los hechos alegados y que no han sido negados, demuestran que la Diputación Provincial, necesitada de dinero, vendió los bille-tes y dedicó el producto de dicha venta á cubrir sus emer-gencias. Pero si fuese de otra manera la Corte exigiría un imposible y demandaría algo fuera del conocimiento de los demandantes. El Departamento del demandado recibió y tomó posesión y dominio del activo y de las propiedades de la extinguida Diputación Provincial, de cu}?a fuente po-drían solamente obtenerse dichos informes. El “onus pro-ban di” queda á su cargo.- De aquí que esa aserción deba desestimarse inmediatamente. Si la Diputación Provincial ó el Tesorero no conservó los fondos de la lotería separados, *262sino que los mezcló con otros fondos, -las leyes de todos los países civilizados están acordes en cuanto á lo que deban ser las consecuencias de lo mismo. En vista de los hechos ex-puestos y de las defensas de las partes y de la ley aducida, opino que los demandantes hubieran tenido un derecho legal contra la Diputación Provincial bajo el Gobierno Es-pañol; y en virtud del traspaso, ordenado por las citadas Ordenes Generales, tienen reclamación justa contra el Teso-rero de Puerto Rico.